Title: To Thomas Jefferson from Francis Whittenberg, 31 March 1825
From: Whittenberg, Francis
To: Jefferson, Thomas


Honourable  Sir
New york
March 31st 1825
With your leave, please to permit me to inform you, that I have seen a letter from you to Mr. Fürst, in which you have been pleased to Comunicate to him, that he came to this Country without any Engagement by Mr. Appleton at Leghorn, & on his own views only, for seeking Employment, as an Engraver.Honble Sir, that he need it not, for, he had Sufficient work there, without crossing the Atlantic, I think it my duty to inform you, that Mr. Appleton not only Engaged Mr. Fürst in my presence with a sallary of two Thousend Dollars Per. Annum. besids extra work from Government, but also, previous to that promised several times that I myself would make my fortune in the United States of America if I could persuade Mr. Fürst to Accept such Engagement, and that he would give Mr. Fürst Letters, one on the President of the U.S. and one, on a Member of Congress, who was the Honble G. S. Mumphord of New york, for the purpose to insure his protection of the Engagement, & I recieved the two Letters for Mr. Fürst, from Mr. Appleton, in the presence of Capt Edwards of the Brig Neptune, who broaght us to the U. States—.I am very Respectfully Your obedt. ServantFrancis Whittenberg